Exhibit 10.7

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of June 19, 2020, among Compass Therapeutics, Inc., a Delaware
corporation (the “Company”), the persons who have purchased the Offering Shares
(as defined below) and have executed omnibus or counterpart signature page(s)
hereto (each, a “Purchaser” and collectively, the “Purchasers”), the persons or
entities identified on Schedule 1 hereto holding Merger Shares (as defined
below), and the persons or entities identified on Schedule 2 hereto holding
Registrable Pre-Merger Shares (as defined below). Capitalized terms used herein
shall have the meanings ascribed to them in Section 1 below or in the
Subscription Agreement (as defined below).

 

RECITALS:

 

WHEREAS, the Company has offered and sold in compliance with Section 4(a)(2) of
the Securities Act and Rule 506 of Regulation D promulgated under the Securities
Act to accredited investors in a private placement offering (the “Offering”)
shares of the common stock of the Company, par value $0.0001 per share, pursuant
to certain Subscription Agreements entered into by and between the Company and
each of the subscribers for the Offering Shares set forth on the signature pages
affixed thereto (the “Subscription Agreements”); and

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of the Purchasers in the Offering who purchased the Offering Shares
and those holders of Merger Shares or Registrable Pre-Merger Shares; and

 

WHEREAS, contemporaneously with the initial closing of the Offering, a wholly
owned subsidiary of the Company has merged with and into Compass Therapeutics
LLC, a Delaware limited liability company (“Compass”).

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Approved Market” means the OTCQB, OTCQX, the Nasdaq Stock Market, the New York
Stock Exchange or the NYSE American.

 

“Blackout Period” means, with respect to a distribution or registration, a
period during which the Company, in the good faith judgment of its board of
directors, determines (because of the existence of, or in anticipation of, any
acquisition, financing activity, receipt of clinical trial results or other
material corporate development or other material transaction involving the
Company, or the unavailability for reasons beyond the Company’s control of any
required financial statements, disclosure of material information which is in
its best interest not to publicly disclose, or any other event or condition of
similar material significance to the Company) that the registration and/or
distribution of the Registrable Securities to be covered by such registration
statement, if any, or the circumstances described in Section 4(j) below, would
be seriously detrimental to the Company and its stockholders, in each case
commencing on the day the Company notifies the Holders that they are required,
because of the determination described above, to suspend offers and sales of
Registrable Securities and ending on the earlier of (1) the date upon which the
material non-public information resulting in the Blackout Period is disclosed to
the public or ceases to be material and (2) such time as the Company notifies
the selling Holders that sales pursuant to such Registration Statement or a new
or amended Registration Statement may resume; provided, however, that the
aggregate of all Blackout Periods shall not exceed ninety (90) Trading Days in
any twelve (12) month period (except for Blackout Periods arising from the
filing of a post-effective amendment to the Registration Statement to update the
prospectus therein to include the information contained in the Company’s Annual
Report on Form 10-K, Quarterly Reports on Form 10-Q or Periodic Reports on Form
8-K, which Blackout Period may extend for the amount of time reasonably required
to respond to comments of the staff of the Commission (the “Staff”) on such
amendment).

 





 

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities of such other corporation.

 

“Competitor” means any person who is actively engaged in the primary business of
the Company, which business constitutes a substantial part of such person’s
business activities; provided, that notwithstanding anything to the contrary
herein, no person or affiliate thereof that is primarily engaged in (or advises
funds or other investment vehicles that are engaged in), making, purchasing,
holding or otherwise investing in equity securities, loans, notes, bonds or
other debt securities in the ordinary course of business shall be deemed a
Competitor.

 

“Effective Date” means the date of the final closing of the Offering.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 



2

 

 

“Holder” means (i) each Purchaser or any of such Purchaser’s respective
successors and Permitted Assignees who acquire rights in accordance with this
Agreement with respect to any Registrable Securities directly or indirectly from
a Purchaser or from any Permitted Assignee; (ii) each holder of
Registrable Pre-Merger Shares or its respective successors and Permitted
Assignees who acquire rights in accordance with this Agreement with respect to
any Registrable Securities directly or indirectly from such holder or from any
Permitted Assignee thereof; and (iii) each holder of the Merger Shares or its
respective successors and Permitted Assignees who acquire rights in accordance
with this Agreement with respect to any Registrable Securities directly or
indirectly from such holder or from any Permitted Assignee thereof.

 

“Majority Holders” means, at any time, Holders of both (i) a majority of the
Registrable Securities then outstanding and (ii) a majority of the Offering
Shares then outstanding that constitute Registrable Securities.

 

“Merger Shares” means the 39,055,638 shares of Common Stock issued or issuable
in exchange for all of the equity units of Compass that are outstanding
immediately prior to the closing of the Merger (inclusive of the shares of
Common Stock issuable or issued pursuant to the Blocker Mergers), and any shares
of Common Stock issued or issuable with respect to such shares upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing.

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party and any trust for the direct or indirect benefit of an individual or a
Family Member of such individual, (e) with respect to a trust, to the trustor or
beneficiary of such trust or to the estate of a beneficiary of such trust,
(f) an entity or trust that is controlled by, controls, or is under common
control with a transferor, (g) any affiliate of a transferor in any transaction
in which the transferor distributes Restricted Securities to such affiliate for
no consideration, (h) a party to this Agreement or (i) any transferee that is
not a Competitor of the Company at the time of such transfer.

 

“Offering Shares” means the shares of Common Stock issued to the Purchasers
pursuant to the Subscription Agreements, and any shares of Common Stock issued
or issuable with respect to such shares upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 



3

 

 

“Registrable Pre-Merger Shares” means 1,000,000 shares of Common Stock of the
Company held by stockholders of the Company prior to the Merger and remaining
outstanding immediately following the effective time of the Merger, and any
shares of Common Stock issued or issuable with respect to such shares upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing.

 

“Registrable Pre-Merger Stockholder” means a person holding
Registrable Pre-Merger Shares immediately prior to the effective time of the
Merger.

 

“Registrable Securities” means (a) the Offering Shares, (b) the Merger Shares,
(c) the Registrable Pre-Merger Shares and (d) other shares of Restricted Common
Stock held by the Holders, whether hereinafter acquired or issuable in respect
of such Common Shares by way of conversion, dividend, stock-split, distribution
or exchange, merger, consolidation, recapitalization or reclassification or
similar transaction; but, in each case, excluding any otherwise Registrable
Securities that (i) have been sold or otherwise transferred other than to a
Permitted Assignee or (ii) have been sold under Rule 144 of the Securities Act.

 

“Registration Default Period” means the period beginning on the date of which
any Registration Event occurs and ending on the date on which such Registration
Event is cured, inclusive.

 

“Registration Effectiveness Date” means the date that is one hundred and fifty
(150) calendar days after the Effective Date, which one hundred and fifty day
period shall be extended for each day of a U.S. government shut down that
results in the Commission temporarily discontinuing review of, or acceleration
of the effectiveness of, registration statements, if any.

 

“Registration Event” means the occurrence of any of the following events:

 

(a) the Company fails to file with the Commission the Registration Statement on
or before the Registration Filing Date;

 

(b) the Registration Statement is not declared effective by the Commission on or
before the Registration Effectiveness Date;

 

(c) after the SEC Effective Date, the Registration Statement ceases for any
reason to remain continuously effective or the Holders are otherwise not
permitted to utilize the prospectus therein to resell the Registrable Securities
for a period of more than fifteen (15) consecutive Trading Days, except for
Blackout Periods permitted herein; or

 

(d) following the listing or inclusion for quotation on an Approved Market, the
Registrable Securities, if issued and outstanding, are not listed or included
for quotation on an Approved Market, or trading of the Common Stock is suspended
or halted on the Approved Market, which at the time constitutes the principal
markets for the Common Stock, for more than three (3) full, consecutive Trading
Days; provided, however, a Registration Event shall not be deemed to occur if
all or substantially all trading in equity securities (including the Common
Stock) is suspended or halted on the Approved Market for any length of time.

 



4

 

 

“Registration Filing Date” means the date that is sixty (60) calendar days after
the Effective Date.

 

“Registration Statement” means any registration statement that the Company is
required to file pursuant to Section 3(a) of this Agreement to register the
Registrable Securities and any successor registration statement.

 

“Restricted Common Stock” means any shares of Common Stock that are subject to
resale restrictions pursuant to the Securities Act and the rules and regulations
promulgated thereunder, including, but not limited to, securities: (1) acquired
directly or indirectly from the issuer or an affiliate of the issuer in
unregistered offerings such as private placements; (2) acquired through an
employee stock benefit plan or as compensation for professional services; or (3)
considered “restricted securities” under Rule 144. For purposes of clarity
Restricted Common Stock does not include Common Stock that is restricted solely
as a result of contractual restrictions, including but not limited to lock-up or
similar contractual agreements.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

 

“Trading Day” means any day on which the Approved Market that at the time
constitutes the principal securities market for the Common Stock, is open for
general trading of securities (or if there is no Approved Market that at the
time constitutes the principal securities market for the Common Stock, then any
day on which the New York Stock Exchange is open for general trading of
securities).

 

2. Term. This Agreement shall terminate with respect to each Holder on the
earlier of: (i) the date that is five (5) years from the SEC Effective Date and
(ii) the date on which all Registrable Securities held by such Holder have been
transferred other than to a Permitted Assignee (the “Term”). Notwithstanding the
foregoing, Section 3(b), Section 6, Section 8, Section 9 and Section 10 shall
survive the termination of this Agreement.

 



5

 

 

3. Registration.

 

(a) Registration on Form S-1. The Company shall prepare and file with the
Commission a Registration Statement on Form S-1, Form S-3, or any other form for
which the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the resale by the Holders of
all of the Registrable Securities on a delayed or continuous basis (including in
stock exchange transactions and underwritten offerings), and the Company shall
(i) make the initial filing of the Registration Statement with the Commission no
later than the Registration Filing Date, (ii)  use its commercially reasonable
efforts to cause such Registration Statement to be declared effective no later
than the Registration Effectiveness Date and (iii) use its commercially
reasonable efforts to keep such Registration Statement if on Form S-3
continuously effective (including by filing a new Registration Statement if the
initial Registration Statement expires) for a period of five (5) years after the
SEC Effective Date or for such shorter period ending on the date on which all
Registrable Securities have been transferred other than to a Permitted Assignee
(the “Effectiveness Period”); provided, however, that the Company shall not be
obligated to effect any such registration, qualification or compliance pursuant
to this Section 3(a), or keep such registration effective pursuant to the terms
hereunder, in any particular jurisdiction in which the Company would be required
to qualify to do business as a foreign corporation or as a dealer in securities
under the securities laws of such jurisdiction or to execute a general consent
to service of process in effecting such registration, qualification or
compliance, in each case where it has not already done so. Upon the Company
becoming eligible to register the Registrable Securities for resale by the
Holders on Form S-3, the Company shall use commercially reasonable efforts to
amend the Registration Statement to a Registration Statement on Form S-3 or file
a Registration Statement on Form S-3 in substitution of the Registration
Statement as initially filed as soon as reasonably practicable thereafter. The
Company shall be entitled to suspend the effectiveness of the Registration
Statement during a Blackout Period for the reasons and time periods set forth in
the definition thereof. After the SEC Effective Date, any Holder whose
securities were registered pursuant to Registration Statement may at any time
and from time to time request in writing to sell pursuant to a prospectus or a
prospectus supplement Registrable Securities of such Holder available for sale
pursuant to the Registration Statement. If the Company is not in a Blackout
Period, the Company shall use its commercially reasonable efforts to, not later
than the fifth Trading Day after the receipt of such notice cause to be filed
the prospectus or a prospectus supplement; provided any request for a prospectus
supplement may be withdrawn by the initiating Holder prior to the filing
thereof. If the Company is in a Blackout Period during the time such request is
made, the Company shall use its commercially reasonable efforts to, not later
than the fifth Trading Day after the cessation of the Blackout Period to cause
to be filed the prospectus or a prospectus supplement; provided any request for
a prospectus supplement may be withdrawn by the initiating Holder prior to the
filing thereof. The Company shall amend or supplement the Registration Statement
as may be necessary in order to enable the inclusion of Registrable Securities
by any Holder upon receipt of a written request by such Holder. Notwithstanding
the foregoing, in the event that the Staff should limit the number of
Registrable Securities that may be sold pursuant to the Registration Statement,
the Company may remove from the Registration Statement such number of
Registrable Securities as specified by the Commission on behalf of all of the
holders of Registrable Securities from the Registrable Securities on a pro rata
basis among the holders thereof (such Registrable Securities, the “Reduction
Securities”). In such event, the Company shall give the Holders prompt notice of
the number of Registrable Securities excluded from the Registration Statement.
The Company shall use its commercially reasonable efforts at the first
opportunity that is permitted by the Commission to, register for resale the
Reduction Securities (pro rata among the Holders of such Reduction Securities)
using one or more Registration Statements that it is then entitled to use;
provided, however, that the Company shall not be required to register such
Reduction Securities during a Blackout Period. The Company shall use its
commercially reasonable efforts to cause each such Registration Statement to be
declared effective under the Securities Act as soon as possible, and shall use
its commercially reasonable efforts to keep such Registration Statement
continuously effective (including by filing a new Registration Statement if the
initial Registration Statement expires) under the Securities Act during the
entire Effectiveness Period. Notwithstanding the foregoing, the Company shall be
entitled to suspend the effectiveness of such Registration Statement at any time
prior to the expiration of the Effectiveness Period for the reasons and time
periods during a Blackout Period. No liquidated damages shall accrue or be
payable to any Holder pursuant to Section 3(b) below with respect to any
Registrable Securities that are excluded by reason of (i) the Staff limiting the
number of Registrable Securities that may be sold pursuant to a registration
statement (provided that the Company continues to use commercially reasonable
efforts to register such Reduction Securities for resale by other available
means) or (ii) such Holder failing to provide to the Company information
concerning the Holder and the manner of distribution of the Holder’s Registrable
Securities that is required by the SEC or in response to SEC comments to be
disclosed in a registration statement utilized in connection with the
registration of registrable securities. Notwithstanding anything herein to the
contrary, if the Commission limits the Company’s ability to file, or prohibits
or delays the filing of a new registration statement, the Company’s compliance
with such limitation, prohibition or delay solely to the extent of such
limitation, prohibition or delay shall not be deemed a failure by the Company to
use commercially reasonable efforts as set forth above or elsewhere in this
Agreement and shall not require the payment of any liquidated damages by the
Company under this Agreement.

 



6

 

 

(b) Liquidated Damages. If a Registration Event occurs, then the Company will
make payments to each Holder of Registrable Securities, as liquidated damages to
such Holder by reason of the Registration Event, a cash sum calculated at a rate
of twelve percent (12%) per annum of the total of the following, to the extent
applicable to such Holder: (i) if the Holder purchased Registrable Securities
pursuant to a Subscription Agreement, the aggregate purchase price paid by such
Holder pursuant to the Subscription Agreement for the Registrable Securities
held by such Holder as of the date of such Registration Event, or (ii) if the
Holder is a Holder of Merger Shares or Registrable Pre-Merger Shares, the
product of $5.00 (as adjusted for stock splits, stock dividends, combinations,
recapitalizations or similar events) multiplied by the number of Merger Shares
or Registrable Pre-Merger Shares held by such Holder as of the date of such
Registration Event, but in the case of each of clauses (i) and (ii) above, only
with respect to such Holder’s Registrable Securities that are affected by such
Registration Event and only for the applicable Registration Default Period.
Notwithstanding the foregoing, the maximum amount of liquidated damages that may
be paid by the Company pursuant to this Section 3(b) shall be an amount equal to
five percent (5%) of the applicable foregoing amounts described in clauses (i)
and (ii) in the preceding sentence with respect to such Holder’s Registrable
Securities that are affected by all Registration Events in the aggregate. For
clarity, and by way of example, if the sum of clauses (i) and (ii) for a
specified Holder in the first sentence of this Section 3(b) is $10,000,000,
liquidated damages payable by the Company to such Holder by reason of one or
more Registration Events affecting all Registrable Securities of such Holder
would accrue at a rate of twelve percent (12%) per annum until such time that
all liquidated damages payable to such Holder reached a cap of $500,000 in the
aggregate for all Registration Events. Each payment of liquidated damages
pursuant to this Section 3(b) shall be due and payable in cash in arrears within
five (5) days after the end of each full 30-day period of the Registration
Default Period until the termination of the Registration Default Period and
within five (5) days after such termination. Until the maximum amount of
liquidated damages is paid, such payments shall constitute the Holder’s sole and
exclusive remedy for any Registration Event. The Registration Default Period
shall terminate upon the earlier of such time as the Registrable Securities that
are affected by the Registration Event cease to be Registrable Securities or
(i) the filing of the Registration Statement in the case of clause (a) of the
definition of Registration Event, (ii) the SEC Effective Date in the case of
clause (b) of the definition of Registration Event, (iii) the ability of the
Holders to effect sales pursuant to the Registration Statement in the case of
clause (c) of the definition of Registration Event, and (iv) the listing or
inclusion and/or trading of the Common Stock on an Approved Market, as the case
may be, in the case of clause (d) of the definition of Registration Event;
provided, that in the event of a cure of one or more of the Registration Events
described in clauses (i)-(iv) above when a separate Registration Event shall be
continuing, the Registration Default Period shall continue until all such
Registration Events have ceased. The amounts payable as liquidated damages
pursuant to this Section 3(b) shall be payable in lawful money of the United
States.

 



7

 

 

(c) Other Limitations. Notwithstanding the provisions of Section 3(b) above, if
the Commission does not declare the Registration Statement effective on or
before the Registration Effectiveness Date, and the reason for the Commission’s
determination is that (i) the offering of any of the Registrable Securities
constitutes a primary offering of securities by the Company, (ii) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (iii) a Holder of any Registrable Securities must
be named as an underwriter and such Holder does not consent to be so named in
the Registration Statement, the Holders shall not be entitled to liquidated
damages with respect to the Registrable Securities not registered; provided that
the Company continues to use its commercially reasonable efforts at the first
opportunity that is permitted by the Commission to register for resale all such
Registrable Securities, using one or more registration statements that it is
then entitled to use. The Company shall use its commercially reasonable efforts
to cause each such registration statement to be declared effective under the
Securities Act as soon as possible, and shall use its commercially reasonable
efforts to keep such registration statement continuously effective under the
Securities Act during the entire Effectiveness Period. Notwithstanding the
foregoing, the Company shall be entitled to suspend the effectiveness of such
Registration Statement at any time prior to the expiration of the Effectiveness
Period for the reasons and time periods during a Blackout Period. No liquidated
damages shall accrue or be payable to any Holder with respect to any Registrable
Securities that are excluded by reason of the Staff limiting the number of
Registrable Securities that may be sold pursuant to a registration statement;
provided that the Company continues to use commercially reasonable efforts to
register such Registrable Securities for resale by other available means.
Notwithstanding anything herein to the contrary, if the Commission limits the
Company’s ability to file, or prohibits or delays the filing of a new
registration statement, the Company’s compliance with such limitation,
prohibition or delay solely to the extent of such limitation, prohibition or
delay shall not be deemed a failure by the Company to use commercially
reasonable efforts as set forth above or elsewhere in this Agreement and shall
not require the payment of any liquidated damages by the Company under this
Agreement.

 



8

 

 

(d)  Secondary Offering. If the Company receives a written notice from a Holder
or Holders of the Registrable Securities then outstanding (the “Requesting
Holders”) that they desire to distribute Registrable Securities held by them (or
a portion thereof) of at least (i) 3,000,000 shares of Registrable Securities
(as adjusted for any stock split, dividend, combination or other
recapitalization from the date hereof) or (ii) an estimated market value of at
least $10,000,000, in either case by means of an underwritten offering or a
block trade (a “Secondary Offering”), the Company shall: (i) use commercially
reasonable efforts to promptly engage one or more underwriter(s) or investment
bank(s) to conduct such Secondary Offering; and (ii) promptly give notice of
such Secondary Offering (each such request shall be referred to herein as a
“Demand Takedown”) at least ten (10) Business Days prior to the anticipated
filing date of the prospectus or supplement relating to such Secondary Offering
to the other Holders and thereupon shall use its commercially reasonable efforts
to effect, as expeditiously as possible, the offering in such Secondary Offering
of: (A) subject to the restrictions set forth in this Section 3(d), all
Registrable Securities for which the Requesting Holders have requested to be
included in such Secondary Offering, and (B) subject to the restrictions set
forth in this Section 3(d), all other Registrable Securities that any other
Holders (all such other Holders, together with the Requesting Holders, the
“Selling Holders”) have requested the Company to offer in such Secondary
Offering by request received by the Company within five (5) Business Days after
the Company has delivered notice of the Demand Takedown, all to the extent
necessary to permit the disposition (in accordance with the intended methods
thereof as aforesaid) of the Registrable Securities so to be offered. The
Company shall only be required to effectuate one Secondary Offering within any
six-month period. The underwriter(s) or investment bank(s) will be selected by
the Holders of a majority of the Registrable Securities held by all Holders
providing such notice and reasonably acceptable to the Company (such approval
not to be unreasonably conditioned, withheld or delayed). All Holders proposing
to distribute their securities through such Secondary Offering shall enter into
an underwriting agreement or other agreement(s), including, if requested by the
managing underwriter or investment bank, any lock-up or market standoff
agreements, in customary form with the underwriter(s) or investment bank(s)
selected for such Secondary Offering as may be mutually agreed upon among the
Company, the underwriter(s) or investment bank(s) and Holders of a majority of
the Registrable Securities to be offered in such Secondary Offering. In
connection with a Secondary Offering, the Company shall enter into and perform
its obligations under an underwriting agreement or other agreement(s), in usual
and customary form as may be mutually agreed upon among the Company, the
underwriter(s) or investment bank(s) and the Holders of a majority of the
Registrable Securities to be included in such Secondary Offering.
Notwithstanding any other provision of this Section 3(d), if the managing
underwriter in good faith advises the Selling Holders and the Company in writing
that the inclusion of all Registrable Securities proposed to be included by the
Selling Holders would materially and adversely interfere with the successful
marketing of such offering, then the number of shares, including the Registrable
Securities, that may be included in such Secondary Offering shall be allocated
among such Holders of Registrable Securities, and any other holders of shares,
as follows: (i) first, the Registrable Securities to be included in such
Secondary Offering by the Selling Holders in proportion (as nearly as
practicable) to the number of Registrable Securities proposed to be sold by each
such Selling Holder or in such other proportion as shall mutually be agreed to
by all such Selling Holders; and (ii) second to the Company, if the Company
desires to sell any shares of Common Stock or other securities in such offering
and (iii) third to all other holders of securities included in the Secondary
Offering. The provisions of this Section 3(d) shall apply, mutatis mutandis, to
any future registration rights agreements entered into by the Company such that
the Company shall be required to give notice of a Secondary Offering (or
equivalent term) under such other registration rights agreement to Holders and
permit Holders to participate in such Secondary Offering as Selling Holders.

 



9

 

 

4. Registration Procedures. The Company will keep each Holder reasonably advised
as to the filing and effectiveness of the Registration Statement. At its expense
with respect to the Registration Statement, the Company will:

 

(a) subject to compliance with Section 5(b), prepare and file with the
Commission with respect to the Registrable Securities, the Registration
Statement in accordance with Section 3(a) hereof, and use its commercially
reasonable efforts to cause such Registration Statement to become effective and
to remain effective for the Effectiveness Period;

 

(b) not name any Holder in the Registration Statement as an underwriter without
that Holder’s prior written consent;

 

(c) provide any Holder, any underwriter participating in any disposition
pursuant to a Registration Statement, and any attorney, accountant or other
agent retained by any Holder or underwriter (each, an “Inspector” and,
collectively, the “Inspectors”), the reasonable opportunity to review and
comment on such Registration Statement, each prospectus included therein or
filed with the Commission and each amendment or supplement thereto;

 

(d) for a reasonable period prior to the filing of the Registration Statement
pursuant to this Agreement, make available for inspection and copying by the
Inspectors such financial and other information and books and records, pertinent
corporate documents and properties of the Company and its subsidiaries and cause
the officers, directors, employees, counsel and independent certified public
accountants of the Company and its subsidiaries to respond to such inquiries and
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement, as shall be reasonably necessary,
to conduct a reasonable investigation within the meaning of the Securities Act;

 

(e) if the Registration Statement or any post-effective amendment thereto is
subject to review by the Commission, promptly respond to all comments,
diligently pursue resolution of any comments to the satisfaction of the
Commission and file all amendments and supplements to such Registration
Statement as may be required to respond to comments from the Commission and
otherwise to enable such Registration Statement to be declared effective;

 

(f) during the Effectiveness Period, prepare and file with the Commission such
amendments and supplements to such Registration Statement as may be necessary to
keep such Registration Statement continuously effective, current and up-to-date
for the applicable time period required hereunder and, if applicable, file any
Registration Statement pursuant to Rule 462(b) under the Securities Act; cause
the related prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act;

 

(g) not less than ten (10) Trading Days prior to filing the Registration
Statement or any related prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holders (or, if so specified by any Holder, legal
counsel to such Holder) copies of or a link to all such documents proposed to be
filed (other than those incorporated by reference) and duly consider in good
faith any comments received from the Holders (or from legal counsel to such
Holders, as applicable);

 



10

 

 

(h) furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may reasonably require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period; provided that the Company shall have
no obligation to furnish any document pursuant to this clause that is available
on the Electronic Data Gathering, Analysis, and Retrieval (“EDGAR”) system;

 

(i) use its reasonable best efforts to register or qualify the securities
covered by such Registration Statement under such other applicable securities
laws of such jurisdictions within the United States, including Blue Sky laws, as
any Holder of Registrable Securities covered by such Registration Statement
reasonably requests and as may be reasonably necessary for the marketability of
the Registrable Securities (such request to be made by the time the applicable
Registration Statement is deemed effective by the Commission) and do any and all
other acts and things reasonably necessary to enable such Holder to consummate
the disposition in such jurisdictions of the Registrable Securities owned by
such Holder; provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph or (ii) consent to general service of
process in any such jurisdiction where it has not already done so;

 

(j) as promptly as practicable after becoming aware of any event, notify each
Holder of Registrable Securities at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, of the happening of any
event that will, after the occurrence of such event, cause the prospectus
included in such Registration Statement, if not amended or supplemented, to
contain an untrue statement of a material fact or an omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and the Company shall promptly thereafter prepare and furnish to such
Holder a supplement or amendment to such prospectus (or prepare and file
appropriate reports under the Exchange Act) so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period; provided that any and all information provided to
the Holder pursuant to such notification shall remain confidential to each
Holder until such information otherwise becomes public, unless disclosure by a
Holder is required by law;

 

(k) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

 



11

 

 

(l) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission or any other federal or
state governmental authority of any stop order or other suspension of
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

 

(m) use commercially reasonable efforts to obtain all other approvals, consents,
exemptions or authorizations from such governmental agencies or authorities as
may be necessary to enable the Holders and underwriters to consummate the
disposition of Registrable Securities;

 

(n) enter into customary agreements (including any underwriting agreements in
customary form, including any representations and warranties and lock-up
provisions therein), and take such other actions as may be reasonably required
in order to expedite or facilitate the disposition of Registrable Securities;

 

(o) use its commercially reasonable efforts to furnish, or cause to be
furnished, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters,
(i) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration, in form and substance reasonably
acceptable to the managing underwriter, addressed to the underwriters and (ii) a
“comfort” letter dated as of such date, from the independent certified public
accountants of the Company, in form and substance reasonably acceptable to the
managing underwriter, addressed to the underwriters;

 

(p) use commercially reasonable efforts to comply with all applicable rules and
regulations of the Commission and make available to its shareholders, as soon as
reasonably practicable, but no later than sixteen (16) months after the
effective date of any Registration Statement (as defined in Rule 168(c) under
the Securities Act), an earnings statement that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(q) provide officers’ certificates and other customary closing documents;

 

(r) use its commercially reasonable efforts to cause the shares of Common Stock
to be quoted or listed on an Approved Market;

 

(s) cooperate with each Holder and each underwriter participating in the
disposition of such Registrable Securities and underwriters’ counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority (“FINRA”) and file a Form 15c2-11 with FINRA no later than
the Registration Filing Date;

 

(t) cause appropriate officers as are reasonably requested by a managing
underwriter or investment bank to participate in a “road show” or similar
marketing effort being conducted by such underwriter with respect to an
underwritten public offering;

 

(u) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times, and cooperate with the Holders to
facilitate the timely preparation and delivery of the Registrable Securities to
be delivered to a transferee pursuant to a resale of Registrable Securities
pursuant to the Registration Statement (whether electronically or in
certificated form) which Registrable Securities shall be free, to the extent
permitted by the applicable Subscription Agreement, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Holders may request;

 



12

 

 

(v) cooperate with the Holders of Registrable Securities being offered pursuant
to the Registration Statement to issue and deliver, or cause its transfer agent
to issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holders may reasonably request and
registered in such names as the Holders may request;

 

(w) notify the Holders, the Placement Agents and their counsel as promptly as
reasonably possible and (if requested by any such Person) confirm such notice in
writing: (i)(A) when a Prospectus or any prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “no review,” “review” or
a “completion of a review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (in which case the
Company shall provide true and complete copies thereof and all written responses
thereto to each of the Holders that pertain to the Holders as a selling
stockholder, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to the Registration
Statement or any post-effective amendment, when the same has been declared
effective, provided, however, that such notice under this clause (C) shall be
delivered to each Holder; (ii) during the Effectiveness Period, of any request
by the Commission or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or prospectus or for
additional information that pertains to the Holders as selling stockholders; or
(iii) during the Effectiveness Period, of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose;

 

(x) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M of the Exchange Act;

 

(y) use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement or suspending or preventing the use of
any related prospectus, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment;

 

(z) use commercially reasonable efforts to assist a Holder in facilitating any
sales (including but not limited to private sales) or other transfers of
Registrable Securities by, among other things, providing officers’ certificates
and other customary closing documents reasonably requested by a Holder;

 

(aa) cooperate with any broker-dealer through which a Holder proposes to resell
its Registrable Securities in effecting a filing with the FINRA Corporate
Financing Department pursuant to FINRA Rule 5110, as requested by any such
Holder, and the Company shall pay the filing fee required by such filing within
two (2) Trading Days of the request therefor; and

 



13

 

 

(bb) take all other commercially reasonable actions necessary to enable,
expedite or facilitate the Holders to dispose of the Registrable Securities by
means of the Registration Statement contemplated hereby during the Term.

 

5. Obligations of the Holders.

 

(a) At any time, and from time to time, after the Registration Effectiveness
Date, the Company may notify one or more of the Holders (in each case, the
“Specified Holders”) in writing (each, a “Suspension Notice”) of the happening
of: (i) any event of the kind described in Section 4(j); (ii) any Blackout
Period; or (iii) only with respect to a Holder who is an “insider” covered by
such program, any suspension by the Company, pursuant to a written insider
trading compliance program adopted by the Company’s Board of Directors, of the
ability of all “insiders” covered by such program to transact in the Company’s
securities because of the existence of material non-public information (each, a
“Suspension Event”). Upon receipt of any Suspension Notice, each Specified
Holder shall as promptly as practicable discontinue disposition of such Holder’s
Registrable Securities covered by the Registration Statement until such
Specified Holder receives the supplemented or amended prospectus contemplated by
Section 4(h), such blackout period shall have terminated or the restriction on
the ability of “insiders” to transact in the Company’s securities is removed, as
applicable, and, if so directed by the Company, each such Specified Holder will
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Specified Holder’s possession, of the most
recent prospectus covering such Specified Holder’s Registrable Securities at the
time of receipt of such Suspension Notice. The foregoing right to delay or
suspend may be exercised by the Company for no longer than ninety (90) Trading
Days in any consecutive 12-month period (and for the avoidance of doubt, if the
delay or suspension relates to a Blackout Period, the period of delay or
suspension shall also count against the maximum number of days for Blackout
Periods in the definition of such term).

 

(b) The Holders of the Registrable Securities shall provide such information as
may reasonably be requested by the Company in connection with the preparation of
the Registration Statement, including amendments and supplements thereto, in
order to effect the registration of any Registrable Securities under the
Securities Act pursuant to Section 3(a) of this Agreement and in connection with
the Company’s obligation to comply with federal and applicable state securities
laws, including a completed questionnaire in the form attached to this Agreement
as Annex A (a “Selling Securityholder Questionnaire”).

 

(c) Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 



14

 

 

6. Registration Expenses. The Company shall pay all expenses arising from or
incident to the performance of, or compliance with, this Agreement, including,
without limitation, (i) the Commission, stock exchange, OTC Markets Group, FINRA
and other registration and filing fees, (ii) rating agencies fees, (iii) all
fees and expenses incurred in connection with complying with any securities or
blue sky laws (including reasonable and documented fees, charges and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iv) all printing (including financial printer),
messenger and delivery expenses, (v) the fees, charges and disbursements of
counsel to the Company and of its independent public accountants and any other
accounting and legal fees, charges and expenses incurred by the Company
(including any expenses arising from any special audits or “comfort letters”
required in connection with or incident to any registration), (vi) the fees,
charges and disbursements of any special experts retained by the Company in
connection with any registration pursuant to the terms of this Agreement, (vii)
all internal expenses of the Company (including all salaries and expenses of its
officers and employees performing legal or accounting duties), (viii) the fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange, (ix) Securities Act liability insurance
(if the Company elects to obtain such insurance), regardless of whether a
Registration Statement filed in connection with such registration is declared
effective and (x) reasonable and documented fees, charges and disbursements of a
single counsel to the Holders in an amount not to exceed $35,000; provided,
that, in any underwritten registration, the Company shall have no obligation to
pay any underwriting discounts, selling commissions or transfer taxes
attributable to the Registrable Securities being sold by the Holders thereof,
which underwriting discounts, selling commissions and transfer taxes shall be
borne by such Holders. Except as provided in this Section 6 and Section 8 of
this Agreement, the Company shall not be responsible for the expenses of any
attorney or other advisor employed by a Holder or for any other fees,
disbursements and expenses incurred by Holders not specifically agreed to in
this Agreement.

 

7. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that any Holder may assign its rights under this Agreement without such consent
(a) to a Permitted Assignee with respect to the Registrable Securities
transferred to such Permitted Assignee (which Registrable Securities continue to
constitute Restricted Common Stock following such assignment) as long as
(i) such transfer or assignment is effected in accordance with applicable
securities laws; (ii) such transferee or assignee agrees in writing to become
bound by and subject to the terms of this Agreement; (iii) such Holder notifies
the Company in writing of such transfer or assignment, stating the name and
address of the transferee or assignee and identifying the Registrable Securities
with respect to which such rights are being transferred or assigned; and (iv)
such transfer shall be at least 100,000 shares of Registrable Securities (as
adjusted for any stock split, dividend, combination or other recapitalization
from the date hereof); or (b) as otherwise permitted under the applicable
Subscription Agreement. The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of the Majority
Holders (other than by merger or consolidation or to an entity which acquires
the Company including by way of acquiring all or substantially all of the
Company’s assets, which shall not require such consent).

 



15

 

 

8. Indemnification.

 

(a) To the fullest extent permitted by applicable law, the Company shall, and
hereby does, indemnify and hold harmless, to the fullest extent permitted by
law, each Holder, its affiliates, directors, officers, stockholders, members,
managers, partners, employees and agents and each other person, if any, who
controls or is under common control with such Holder within the meaning of
Section 15 of the Securities Act (collectively, the “Holder Indemnified
Parties”), against any and all losses, claims, damages, liabilities, costs,
expenses, judgments, fines, penalties, charges and amounts paid in settlement
(or actions or proceedings, whether commenced or threatened, in respect thereof)
(collectively, “Losses”) that arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement prepared and filed by the Company under which Registrable
Securities were registered under the Securities Act, any preliminary prospectus,
free writing prospectus as defined under Rule 433(d) of the Securities Act
(“Free Writing Prospectus”), any “testing-the-water” communication that is a
written communication within the meaning of Rule 405 under the Securities Act
(“Testing the Water Communication”), any road show communication as defined in
Rule 433(h) under the Securities Act (“Road Show Communication”), final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or arise out of or are based upon any omission or alleged
omission to state therein a material fact required to be stated or necessary to
make the statements therein in light of the circumstances in which they were
made not misleading, and the Company shall reimburse the Holder Indemnified
Parties for any legal or any other expenses reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, action or proceeding; provided, however, that the Company
shall not be liable in any such case (i) to the extent, but only to the extent,
that any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of or is based upon (x) an untrue statement in or
omission from such registration statement, any such preliminary prospectus, Free
Writing Prospectus, Testing the Water Communication, Road Show Communication,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with written information included in the Selling
Securityholder Questionnaire, attached hereto as Annex A, furnished by a Holder
or its representative (acting on such Holder’s behalf) to the Company expressly
for use in the preparation thereof or (y) the failure of a Holder to comply with
the covenants and agreements contained in Section 5 hereof respecting the sale
of Registrable Securities. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Holder Indemnified
Parties and shall survive the transfer of such shares by the Holder.

 

(b) As a condition to including Registrable Securities in the registration
statement filed pursuant to this Agreement, each Holder agrees, severally and
not jointly, to be bound by the terms of this Section 8 and to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, each of its
directors, officers, partners, and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any Losses, insofar as such Losses arise out of or are
based upon any untrue statement of a material fact contained in any registration
statement, any preliminary prospectus, Free Writing prospectus, Testing the
Water Communication, Road Show Communication, final prospectus, summary
prospectus, amendment or supplement thereto, or arise out of or are based upon
the omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is included or omitted in
reliance upon and in conformity with written information included in the Selling
Securityholder Questionnaire, attached hereto as Annex A, furnished by the
Holder or its representative (acting on such Holder’s behalf) to the Company
expressly for use in the preparation thereof, and such Holder shall reimburse
the Company, and its directors, officers, partners, and any such controlling
persons for any legal or other expenses reasonably incurred by them in
connection with investigating, defending, or settling any such loss, claim,
damage, liability, action, or proceeding; provided, however, that the indemnity
obligation contained in this Section 8(b) shall in no event exceed the amount of
the net proceeds received by such Holder as a result of the sale of such
Holder’s Registrable Securities pursuant to such registration statement. Such
indemnity shall remain in full force and effect, regardless of any investigation
made by or on behalf of the Company or any such director, officer or controlling
person and shall survive the transfer by any Holder of such shares.

 



16

 

 

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section 8
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, however,
that the failure of any indemnified party to give notice as provided herein
shall not relieve the indemnifying party of its obligations under this Section
8, except to the extent that the indemnifying party is actually prejudiced by
such failure to give notice in any material respect. In case any such action is
brought against an indemnified party, unless in the reasonable judgment of
counsel to such indemnified party a conflict of interest between such
indemnified party and indemnifying parties may exist or the indemnified party
may have defenses not available to the indemnifying party in respect of such
claim, the indemnifying party shall be entitled to participate in and to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party and, after notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party shall not
be liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties arises in respect of such claim or the
indemnified party may have defenses not available to the indemnifying party in
respect of such claim after the assumption of the defenses thereof or the
indemnifying party fails to defend such claim in a diligent manner, other than
reasonable costs of investigation. Neither an indemnified party nor an
indemnifying party shall be liable for any settlement of any action or
proceeding effected without its consent (which shall not be unreasonably
withheld or delayed). No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any
settlement, which does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. Notwithstanding anything to
the contrary set forth herein, and without limiting any of the rights set forth
above, in any event any party shall have the right to retain, at its own
expense, counsel with respect to the defense of a claim. Each indemnified party
shall furnish such information regarding itself or the claim in question as an
indemnifying party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.

 

(d) If an indemnifying party does not or is not permitted to assume the defense
of an action pursuant to Section 8(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and 8(b), the
indemnification required by Sections 8(a) and 8(b) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Losses are incurred.

 



17

 

 

(e) If the indemnification provided for in Section s 8(a) and 8(b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense (i) in such proportion
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations.
Notwithstanding any other provision of this Section 8(e), no Holder shall be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holder from the sale of the Registrable Securities
pursuant to the Registration Statement exceeds the amount of damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement of a material fact or omission, except in the case of fraud or
willful misconduct. No indemnified party guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying party who was not guilty of such fraudulent
misrepresentation.

 

(f) The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the indemnifying parties may have to the
indemnified parties and are not in diminution or limitation of the
indemnification provisions under the applicable Subscription Agreement.

 

9. (a) Rule 144. The Company shall file with the Commission “Form 10
information” (as defined in Rule 144(i)(3) under the Securities Act) reflecting
its status as an entity that is no longer an issuer described in Rule
144(i)(1)(i) as promptly as practicable following the closing of the Merger.
Following the Effective Date, the Company will use its commercially reasonable
efforts to timely file all reports required to be filed by the Company after the
date hereof under the Exchange Act and the rules and regulations adopted by the
Commission thereunder, and if the Company is not required to file reports
pursuant to such sections, it will prepare and furnish to the Holders and make
publicly available in accordance with Rule 144(c) such information as is
required for the Holders to sell shares of Common Stock under Rule 144.

 

(b) Stock Exchange Listing. The Company shall use commercially reasonable
efforts to cause the Common Stock to be registered under Section 12(b) of the
Exchange Act and listed on the Nasdaq Stock Market or the New York Stock
Exchange as soon as practicable after the Company meets all of the applicable
listing criteria for any tier of such stock exchanges. For the avoidance of
doubt, the Company’s commercially reasonable efforts in connection with this
Section 9(b) shall include any necessary stock-splits, reverse stock splits,
stock dividends or other corporate actions necessary or appropriate to obtain a
listing. Except as otherwise provided herein, all expenses in connection with
the matters contemplated by this Section 9(b) shall be borne by the Company.

 



18

 

 

10. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the state or federal courts of the State of
New York, New York County and, by its execution and delivery of this Agreement,
each party to this Agreement accepts the jurisdiction of such courts. The
foregoing consent to jurisdiction shall not be deemed to confer rights on any
person other than the parties to this Agreement.

 

(b) Remedies. Except as otherwise specifically set forth herein with respect to
a Registration Event, in the event of a breach by the Company or by a Holder of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to seek specific performance of its rights under this
Agreement. Except as otherwise specifically set forth herein with respect to a
Registration Event, the Company and each Holder agree that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall not assert or shall waive the defense that a remedy at law
would be adequate.

 

(c) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.

 

(d) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, and shall not enter, on or after the date of this Agreement, into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof.

 

(e) Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto
(including the Subscription Agreements) constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.

 

(f) Notices, etc. All notices, consents, waivers, and other communications which
are required or permitted under this Agreement shall be in writing will be
deemed given to a party (a) upon receipt, when personally delivered; (b) one (1)
Business Day after deposit with a nationally recognized overnight courier
service with next day delivery specified, costs prepaid on the date of delivery,
if delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (c) the time of transmission if sent
by facsimile or e-mail with confirmation of transmission by the transmitting
equipment if such notice or communication is delivered prior to 5:00 P.M., New
York City time, on a Trading Day, or the next Trading Day after the date of
transmission, if such notice or communication is delivered on a day that is not
a Trading Day or later than 5:00 P.M., New York City time, on any Trading Day,
provided confirmation of facsimile is mechanically or electronically generated
and kept on file by the sending party and confirmation of email is kept on file,
whether electronically or otherwise, by the sending party and the sending party
does not receive an automatically generated message from the recipients email
server that such e-mail could not be delivered to such recipient; (d) the date
received or rejected by the addressee, if sent by certified mail, return receipt
requested, postage prepaid; or (e) seven (7) days after the placement of the
notice into the mails (first class postage prepaid), to the party at the
address, facsimile number, or e-mail address furnished by the such party,

 



19

 

 

If to the Company, to:

 

Compass Therapeutics

245 First Street, 3rd Floor

Cambridge, MA 02142

Attention: [**]

Email: [**]

 

with copy to:

 

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: [**]

E-Mail: [**]

 

if to a Holder, to:

 

such Holder at the address set forth on the signature page hereto or in the
Company’s records;

 

or at such other address as any party shall have furnished to the other parties
in writing in accordance with this Section 10(h).

 

(g) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
and with respect to any Purchaser, by execution of an Omnibus Signature Page to
this Agreement and the applicable Subscription Agreement, each of which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one instrument. In the event that any signature
is delivered by facsimile transmission or by an e-mail, which contains a copy of
an executed signature page such as a portable document format (.pdf) file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or e-mail of an executed signature page such as a .pdf signature
page were an original thereof.

 



20

 

 

(i) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, such provision shall be replaced with a valid, legal
and enforceable provision that as closely as possible reflects the parties’
intent with respect thereto, and the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

(j) Amendments. Except as otherwise provided herein, the provisions of this
Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived, with and only with an agreement or
consent in writing signed by the Company and the Majority Holders; provided that
this Agreement may not be amended and the observance of any term hereof may not
be waived with respect to any Holder without the written consent of such Holder
if such amendment or waiver on its face materially and adversely affects the
rights of such Holder under this Agreement in a manner that is different than
the other Holders. The Purchasers acknowledge that by the operation of this
Section 10(j), the Majority Holders may have the right and power to diminish or
eliminate all rights of the Purchasers under this Agreement.

 

(k) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Except as expressly provided herein, each
Holder shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement with respect to the
obligations of the Company contained herein was solely in the control of the
Company, not the action or decision of any Holder, and was done solely for the
convenience of the Company and not because it was required or requested to do so
by any Holder. Except as expressly provided herein, it is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Holder, solely, and not between the Company and the Holders
collectively and not between and among Holders.

 

(l) Subsequent Registration Rights. The Company shall not enter into any
agreement granting registration rights more favorable than the registration
rights set forth in this Agreement without the written consent of the Majority
Holders.

 

[COMPANY SIGNATURE PAGE FOLLOWS]

 

21

 

 

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

  THE COMPANY:       COMPASS THERAPEUTICS, INC.       By: /s/ Thomas Schuetz  
Name: Thomas Schuetz   Title: CEO

 

PURCHASERS           See Omnibus Signature Pages to Subscription Agreement      
          REGISTRABLE PRE-MERGER 
STOCKHOLDER (INDIVIDUAL):   REGISTRABLE PRE-MERGER 
STOCKHOLDER (ENTITY):         Print Name   Print Name of Entity           By:
                                                             Signature   Name:  
      Title:         HOLDER OF MERGER SHARES (INDIVIDUAL):  
HOLDER OF MERGER SHARES (ENTITY):         Print Name   Print Name of Entity    
      By:                                             Signature   Name:      
Title:           All Holders: Address                                          
     

 



22

 

 

Schedule 1

 

Holders of Merger Shares

 

Name   Number of Shares       [**]   [**]                        

 



23

 

 

Schedule 2

 

Registrable Pre-Merger Stockholders

 



Name   Number of Shares       [**]   [**]                        

 

24

 

 

Annex A

 

Compass Therapeutics, Inc.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of Registrable Securities of Compass
Therapeutics, Inc., a Delaware corporation (the “Company”), understands that the
Company has filed or intends to file with the U.S. Securities and Exchange
Commission a registration statement (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as
amended, of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement (the “Registration Rights Agreement”) to which
this document is annexed. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name:

 

  (a) Full Legal Name of Selling Securityholder

 

       

 

  (b) Full Legal Name of Registered Holder (holder of record) (if not the same
as (a) above) through which Registrable Securities are held:

 



       

 



25

 

 

  (c) If you are not a natural person, full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):

 

       



 

2. Address for Notices to Selling Securityholder:

 



       

  

Telephone:     Fax:             Email:        

 

Contact Person  

 

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

 

Yes ☐   No ☐

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes ☐   No ☐

 

  Note:  If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

 

Yes ☐   No ☐

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ☐   No ☐

 

  Note:  If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 



26

 

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

 

  (a) Please list the type (common stock, warrants, etc.) and amount of all
securities of the Company (including any Registrable Securities) beneficially
owned1 by the Selling Securityholder:

 

                                   

 

5. Relationships with the Company:

 

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

State any exceptions here:

 



                                                                   

 



 



1  Beneficially Owned: A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security. In addition, a
person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.

 

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust. The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.

 

The final determination of the existence of beneficial ownership depends upon
the facts of each case. You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 

2  Affiliate: An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.



27

 

 

The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent. 

 

BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)                       
                                    Signature   Name of Entity             Print
Name   Signature              Print Name:                             Signature
(if Joint Tenants or Tenants in Common)           Title:  

 

PLEASE E-MAIL A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER NOTICE
AND QUESTIONNAIRE TO:

 

Goodwin Procter LLP
100 Northern Avenue

Boston, MA 02210
Attention: [**]

Email: [**]

 

 

28



 

 